Title: To Thomas Jefferson from John Winn, 1 April 1825
From: Winn, John
To: Jefferson, Thomas


                        
                        
                            
                        
                    Post-Office, Charlottesville, April 1. 1825.ARRIVALS & DEPARTURES OF THE MAILS.Fredericksburg Mail,Arrives Monday, Wednesday, and Friday, at 9 a. m.Departs Tuesday, Thursday, and Saturday, at 4 p. m.Or within half an hour after the arrival of the Staunton mail.Richmond Mail Stage,Arrives Thursday and Sunday, at 6 p. m.Departs Wednesday and Sunday, at 5 a. m.Richmond Horse Mail, (3 chop road)Arrives every Wednesday, at 9 a. m.Departs〃Thursday, at 4 p. m.Staunton Mail,Arrives Tuesday, Thursday and Saturday, at 3 3-4 p. m.Departs Monday, Wednesday and Friday, at 9 a. m.Or within half an hour after the arrival of the Fredericksburg and Richmond Mails.Lynchburg Mail,Arrives  every Monday at 3 p. m.Departs〃Friday at 9 a. m.Buckingham Mail,Arrives  every Tuesday, at 6 p. m.Departs〃Monday at 9 a. m.Plough & Harrow Mail,Arrives  every Friday, at 9 a. m.Departs〃Monday at 3 p. m.The mails will be closed half an hour before the time of their departure.
                        
                    JOHN WINN,  P. M.